Citation Nr: 0510914	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  95-28 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  

(The issue of entitlement to an increased evaluation beyond 
20 percent for residuals of a shell fragment wound to the 
left knee, Muscle Groups XIV and XV, with retained foreign 
bodies will be the subject of a separate decision). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1968 to May 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The Board denied the veteran's increased rating claim in July 
1999.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and in 
May 2000, the Court issued an Order vacating the Board's July 
1999 decision denying an evaluation in excess of 20 percent 
for residuals of a shell fragment wound of the left knee, 
Muscle Groups XIV and XV, with retained foreign bodies, based 
on a joint motion of the parties.  

The veteran's case was remanded by the Board to the RO in 
January 2001 for additional development consistent with the 
Court's Order.  The case was then certified by the RO back to 
the Board in January 2002.  The veteran's attorney submitted 
additional argument in support of the veteran's claim in 
January 2002, and waived consideration by the agency of 
original jurisdiction.  The attorney represented the veteran 
while his appeal was before the Court.  In July 2000, the 
Board contacted the attorney and inquired as to whether he 
would continue to serve as the veteran's representative.  The 
attorney responded by submitting evidence of his retention as 
the veteran's representative regarding the issue of an 
increased rating for the left knee in November 2000.  The 
representation agreement limited the representation strictly 
to the issue of an increased rating for the service-connected 
left knee disability.  

The RO contacted the attorney in December 2000, and notified 
him that his access to VA records for the veteran would be 
limited to those that pertained to the left knee disability.  
The attorney was advised to have the veteran sign a consent 
form if he desired wider access to VA records.  There is no 
indication in the claims folder that such wider access was 
granted.  The letter also advised the attorney that the 
veteran had previously given power of attorney to the 
Disabled American Veterans (DAV) prior to the November 2000 
letter of engagement for the left knee issue.  The attorney 
was advised that the RO intended to honor the power of 
attorney in favor of the DAV for any claims or actions not 
related to the scope of the attorney's representation.  

In May 2001, the DAV, on behalf of the veteran, submitted a 
formal claim for entitlement to a total disability evaluation 
based on individual unemployability (TDIU).  The TDIU claim 
was denied by the RO in July 2001.  The veteran submitted a 
statement to the RO in August 2001, which was construed as a 
notice of disagreement to the July 2001 RO decision. 

The veteran's attorney submitted a statement in July 2001, 
that addressed several issues.  Specifically, he noted that 
the veteran's claim for TDIU had been denied.  He stated that 
his statement was to serve as a notice of disagreement or 
appeal, as appropriate.  In the January 2002 submission, the 
attorney stated that the veteran had perfected an appeal 
regarding the TDIU issue.  The record did not reflect that 
the attorney is authorized to represent the veteran in regard 
to the TDIU issue.

Pertinent VA regulations limit a veteran to one 
representative at a time for a specific claim.  38 C.F.R. § 
20.601 (2004).  Normally, a designation of a new 
representative will revoke any prior designation.  38 C.F.R. 
§ 20.607 (2004).  However, a veteran may limit the scope of 
representation by an attorney to specifically identified 
issues and the designation of an attorney revokes prior 
representation only as to those issues.  38 C.F.R. §§ 
20.603(a), 20.607 (2004).  Applying the regulations to this 
case, it is clear that the attorney represents the veteran 
only on the issue which was before the Court, and that DAV 
must still be recognized as the veteran's representative with 
regard to the TDIU claim.  Because disclosure of personal 
information is limited by the privacy act, 5 U.S.C.A. § 552, 
and VA regulations, a statement of the case may not be 
provided to persons other than a veteran and his 
representative.  Although it is the general policy of the 
Board to address all issues in a single decision, the Board 
has regulations and procedures in place to issue separate 
decisions where that is appropriate, including the situation 
where different representatives are involved.  Consequently, 
it is necessary and appropriate for VA to develop and 
adjudicate the increased evaluation claim which has been 
remanded by the Court independently from the claim concerning 
a TDIU.  38 C.F.R. §§ 19.8, 19.30, 20.1301 (2004).  
Entitlement to an increased evaluation beyond20 percent for 
residuals of a shell fragment wound to the left knee, Muscle 
Groups XIV and XV, with retained foreign bodies is therefore 
the subject of a separate decision of the Board.  

In November 2003, the Board remanded this issue to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's review of the claims file reveals that, at 
present, the record does not include sufficient medical 
evidence to adjudicate the TDIU claim.  See 38 C.F.R. § 5103A 
(West 2002).  In this regard, no opinion has been offered 
concerning the employability of the veteran.  In adjudicating 
a total rating claim, the Board may not reject the veteran's 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) specifically stated that the VA has a 
duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the appellant's 
service-connected disability has on his ability to work.  
Friscia, 7 Vet. App. at 297, citing 38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown , 6 Vet. App. 532 (1993).  

In addition, the veteran has not been examined for disability 
evaluation for his service-connected PTSD since January 2001.  
He was last examined for his low back disability in May 2003.  
He has not been evaluated based on the newly revised criteria 
for rating the spine (specifically, Diagnostic Code 5293 was 
initially amended, effective September 23, 2002. See, 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002). Thereafter, effective 
September 26, 2003, the regulatory criteria by which all 
spinal disabilities are evaluated were amended. See, 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003)).  Hence, the RO should 
have the veteran reexamined and obtain a medical opinion as 
to whether the veteran's service-connected disabilities in 
and of themselves, render him unable to obtain or retain 
substantially gainful employment.  

In light of the foregoing, the case is REMANDED for the 
following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination and a VA 
neurological examination to determine the 
current manifestations of his service-
connected low back disability and his 
service connected residuals of a shell 
fragment wound to the left knee, Muscle 
Groups XIV and XV, with retained foreign 
bodies.  All indicated tests must be 
conducted. The claims files must be made 
available to and reviewed by the 
examiners in conjunction with the 
requested study.  The examination report 
must indicate that a review of the claims 
files was made.  The examiners should 
elicit from the veteran and record for 
clinical purposes a full work and 
educational history.  

The examiners should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology found on 
examination should be noted in the 
evaluation report. The orthopedic 
examiner should provide the specific 
ranges of motion of the veteran's lumbar 
spine, his left knee and his left hip.  
In addition, the examiner should discuss, 
the frequency and severity of any 
characteristic pain on motion.  As to the 
back, the examiner should describe any 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
disease disc, and little intermittent 
relief. The examiner should also discuss 
the presence or absence of unfavorable 
ankylosis of the entire thoracolumbar 
spine and unfavorable ankylosis of the 
entire spine.  The examiner should note 
the duration of any incapacitating 
episodes within the past twelve months.   

Further, the examiner should note whether 
the veteran's disabilities exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his low back, knee or hip repeatedly over 
a period of time. Based on his/her review 
of the claims files, the examiner should 
provide an opinion regarding the 
employability of the veteran to include 
whether the service- connected low back 
disability and the service connected 
residuals of a shell fragment wound to 
the left knee, Muscle Groups XIV and XV, 
with retained foreign bodies preclude the 
veteran from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience, irrespective of 
age and any non-service-connected 
disorders or health issues.  All 
examination results, along with the 
complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth in a typewritten report.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
evaluate his service-connected PTSD and 
to determine whether this disability 
precludes him from obtaining and 
maintaining employment.  All indicated 
tests must be conducted. The claims files 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  The examination report 
must indicate that a review of the claims 
files was made.  The examiner should 
elicit from the veteran and record for 
clinical purposes a full work and 
educational history.  The examiner should 
specifically render findings pertaining 
to the existence and extent (or 
frequency, as appropriate) of memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; delusions or hallucinations; 
flattened affect; circumstantial, 
circumlocutory or stereotyped speech; 
panic attacks; and impaired abstract 
thinking.  The examiner also should 
render a multi- axial diagnosis, 
including assignment of a Global 
Assessment of Functioning (GAF) Scale 
score, and an explanation of what the 
score means.  If any other psychiatric 
disability is diagnosed, the examiner 
should indicate whether it is medically 
possible to distinguish the symptoms and 
effects of that disability from those of 
the veteran's PTSD; if not, the examiner 
should clearly so state.  All examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, should be set forth in the 
report.

Based on his/her review of the claims 
files, the examiner should provide an 
opinion regarding the employability of 
the veteran to include whether the 
service-connected PTSD precludes the 
veteran from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience, irrespective of 
age and any non-service-connected 
disorders or health issues.  All 
examination results, along with the 
complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth in a typewritten report.

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After ensuring that all development 
has been conducted and completed in full, 
the RO should readjudicate the issue of 
entitlement to a TDIU.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO must issue 
a supplemental statement of the case 
(SSOC) and afford the veteran an 
appropriate opportunity to respond.


Thereafter, the case should be returned to the Board if 
appropriate.  The purpose of this remand is to comply with 
governing adjudicative procedures. The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue. The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until further 
notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




